

116 HR 3191 IH: Spouse Employment Reciprocity and Vocational Instruction for Career Enhancement Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3191IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Kim (for himself, Ms. Stefanik, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo expand eligibility for the My Career Advancement Account program of the Department of Defense to
			 certain military spouses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spouse Employment Reciprocity and Vocational Instruction for Career Enhancement Act of 2019 or the SERVICE Act of 2019. 2.Expansion of eligibility for the My Career Advancement Account program to certain military spouses (a)Eligibility for participants whose spouses receive promotionsA military spouse who is participating in the My Career Advancement Account program of the Department of Defense (in this section referred to as the Program) may not become ineligible for the Program solely because the member of the Armed Forces to whom the military spouse is married receives a promotion in grade.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report regarding the Program. The report shall include the following:
 (1)An assessment of employment rates for military spouses that identifies— (A)the career fields most military spouses frequently pursue; and
 (B)the extent to which such rates may be improved by expanding the Program to include reimbursements for licensing reciprocity.
 (2)An assessment of costs required to expand the Program as described in paragraph (1)(B). 